SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is entered into by
and between James C. Fontana (“Employee”) and Alion Science and Technology
Corporation (“Alion” or the “Company”) as of the date on which Employee executes
this Agreement (the “Execution Date”) and shall become effective as of the date
on which the revocation period set out in Paragraph 4(c)(ii) expires (“Effective
Date”).

In consideration of the mutual covenants, agreements and representations
contained herein, the adequacy of which is hereby acknowledged, the parties
hereto expressly and intentionally bind themselves as follows:

1. SEPARATION OF EMPLOYEE

(a) Unless terminated earlier in accordance with this Agreement, the parties
agree that Employee’s last day of employment with Alion will be February 1, 2010
(“Separation Date”). The time between the Execution Date and the Separation Date
is referred to herein as the “Retention Period.”

(b) Except as otherwise provided in this Agreement, effective as of the
Separation Date, Employee shall not be eligible for further pay or benefits,
including without limitation any benefits under any severance pay plan
applicable to him as an employee of Alion.

(c) During the Retention Period, Employee (i) shall devote his full business
time to the Company; (ii) shall perform his regular duties, or such other duties
as may be assigned to him from time to time to the best of his ability and with
the utmost good faith; and (iii) shall take all reasonable steps to provide for
a successful transition of his duties. During the Retention Period, Employee’s
duties may be changed, decreased or eliminated at the discretion of the Company
and upon written notification to Employee, provided that the Company fulfills
its obligation to pay Employee his salary during the Retention Period.
Specifically, during the Retention Period, Employee shall not have the authority
to bind the Company and shall participate in Board proceedings only at the
direction of the CEO.

(d) During the Retention Period, should Employee resign voluntarily prior to the
Separation Date, this Agreement shall remain in full force and effect except
that (i) the resignation date shall be substituted for the “Separation Date”
stated above for all subsequent purposes and (ii) Employee shall forfeit the
2009 Bonus (as defined below) or, if already paid, the Company shall be entitled
to recoup the 2009 Bonus of $90,000.00 previously paid to Employee by reducing
any amounts remaining due him by $90,000.000. During the Retention Period, the
Employee remains subject to termination for Cause, as defined in his Employment
Agreement dated June 28, 2007, as amended on February 18, 2008 (the “Employment
Agreement”). If Employee is terminated for Cause during the Retention Period,
this Agreement shall become null and void, any payments already made pursuant to
this Agreement shall be returned, and the rights of the parties shall thereafter
be governed by the Employment Agreement or other any other applicable agreements
as they existed immediately prior to the Execution Date of this Agreement.

(e) By signing this Agreement, Employee expressly resigns, as of the Execution
Date, from his position as the Secretary of the Board and from any other
offices, directorships, or other positions held by him with the Company or any
related entities, except that Employee is not resigning from his position as
General Counsel, which shall be terminated pursuant to this Agreement.

2. PAYMENTS BY ALION

(a) Pursuant to Alion’s standard separation policies, Employee will be paid all
salary earned through and including the Separation Date and any accrued but
unused Paid Time Off (“PTO”) as of the Separation Date. Such payments shall be
made in accordance with Alion’s regular payroll schedule. In addition, Employee
shall be paid amounts currently held on his behalf in the Alion Non-Qualified
Deferred Compensation Plan in accordance with the terms of such plan.

(b) Provided that Employee (i) signs and returns this Agreement and does not
revoke the ADEA waiver as set out in Paragraph 4(c)(ii) as set out below (or, if
so revoked, the Company elects not to void the Agreement) and (ii) signs and
returns the Waiver and General Release attached hereto as Exhibit A no earlier
than the Separation Date and no later than the 22nd day following the Separation
Date and does not revoke the ADEA waiver as set out therein (or, if so revoked,
the Company elects not to void the Agreement) then, subject to the following
paragraph and Paragraph 2(g) below, Alion shall make the following payments to
Employee (with subsections (i), (ii), and (iii) below referred to as “Severance
Payments” and (iv) below referred to as the “LTIP Awards”):



  (i)   The amount of $280,000.00 representing one (1) year of Employee’s Base
Salary in effect as of the Separation Date;



  (ii)   The amount of $90,000.00 representing the amount equal to his last paid
annual bonus (the “Last Paid Bonus”);



  (iii)   The amount of $90,000.00 representing an annual bonus for 2009 (the
“2009 Bonus”); and



  (iv)   The amount of $226,416.00 representing the value of the Long Term
Incentive Program (the “LTIP Awards”) pursuant to the LTIP Award Agreements
dated December 17, 2008 (the “LTIP Award Agreements”).

(c) The Severance Payments and LTIP Awards shall be made to Employee as follows:



  (i)   $90,000.00 representing the 2009 Bonus, less applicable withholdings, to
be paid on the later of: (x) the day following the expiration of the Revocation
Period set out in Paragraph 4(c)(ii) below or (y) the date on which payments of
2009 annual bonuses are made to other executives of the Company;



  (ii)   $200,000.00, less applicable withholdings, to be paid on the later of
(x) May 1, 2010 and (y) the date three (3) months after the Separation Date
(such payment date, the “First Installment Date”);



  (iii)   $200,000.00, less applicable withholdings, to be paid on the later of
(x) August 1, 2010 and (y) the date six (6) months after the Separation Date
(such payment date, the “Second Installment Date”); and



  (iv)   $196,416.00, less applicable withholdings, to be paid on the later of
(x) February 1, 2011 and (y) the date one (1) year after the Separation Date
(such payment date, the “Third Installment Date”).

Notwithstanding the foregoing, the Company’s obligation to pay the Severance
Payments and LTIP Awards, including any outstanding Installments, shall cease
immediately and such payments will be forfeited if Employee violates any
material obligation owed to Alion under this Agreement, the Employment Agreement
or the Intellectual Property Agreement (collectively the “Employee Agreements”).
Further, the parties agree that, should the Compensation Committee reasonably
determine that the making of a payment required under this Agreement on the date
specified in the Agreement would jeopardize the ability of the Company to
continue as a going concern, the payment will be delayed (without imputation of
earnings, interest, or other gains or losses) until the first date of the next
quarter in which making such a payment would not jeopardize the Company’s status
as a going concern. In addition, the LTIP Awards remain subject to Section 4.7
of the Company’s Long Term Incentive Plan.

(d) Except as provided in this Agreement or as otherwise required under the
terms of an applicable employee benefit plan, no further payments shall be made
to Employee.

(e) The Company shall withhold such tax, payroll and other amounts from payments
under this Agreement as Employee authorizes or the Company reasonably believes
to be required by law. Employee shall be solely responsible for payment of his
own taxes, including any taxes arising under Internal Revenue Code Section 409A.
The Company has not provided and will not provide tax advice to Employee.

3. EMPLOYMENT BENEFITS

(a) Employee agrees and acknowledges that his participation in any 401(k) Plan,
short-term and long-term Disability Plans, or any other benefit plans made
available to him as an Alion employee, and his participation in and entitlement
to any and all other benefits in which he is currently enrolled, but which are
not specifically addressed in this Agreement, will terminate on the Separation
Date, except as otherwise provided in this Agreement.

(b) Employee’s participation in the Alion medical, dental, vision and other
insurance plans shall cease as of the Separation Date unless, to the extent that
Employee is eligible, he timely elects to receive medical and/or dental benefits
pursuant to the provisions of the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) for himself and/or any qualifying beneficiaries. Notification of
Employees rights under COBRA will be provided to Employee under separate cover.

(c) Provided that Employee (i) signs and returns this Agreement and does not
revoke the ADEA waiver as set out in Paragraph 4(c)(ii) as set out below (or, if
so revoked, the Company elects not to void the Agreement) and (ii) signs and
returns the Waiver and General Release attached hereto as Exhibit A no earlier
than the Separation Date and no later than the 22nd day following the Separation
Date and does not revoke the ADEA waiver as set out therein (or, if so revoked,
the Company elects not to void the Agreement), then the Company shall pay on
Employee’s behalf, or reimburse Employee for, the amount of the applicable COBRA
premium that exceeds the amount of premium payable by Employee for the same
level of coverage immediately prior to the Separation Date. Any such COBRA
premium payment by the Company that constitutes taxable income to Employee shall
be grossed up by the Company, assuming an applicable income tax rate of forty
percent (40%). Payments under this paragraph shall cease at the earlier of
(i) the end of the first month in which Employee is no longer eligible for COBRA
for any reason (other than death or eligibility for Medicare, provided that
COBRA coverage continues for any qualified beneficiary), or (ii) Eighteen
(18) months after the Separation Date. Employee shall notify the Company as soon
as practicable after he ceases to be eligible for COBRA coverage due to coverage
under the group health plan of another employer. Notwithstanding the foregoing,
the Company’s obligation to make such COBRA payments or reimbursements, to the
extent not already paid, shall cease immediately and such payments will be
forfeited if Employee violates any material obligation owed to Alion under this
Agreement, the Employment Agreement, the Intellectual Property Agreement, or
like agreements entered into between Employee and the Company.

(d) On or before close of business on the Separation Date, Employee shall return
all Company property, including but not limited to his Company automobile, along
with all accessories purchased or reimbursed by the Company, to the Company’s
Director of Human Resources, provided that Employee may retain his mobile
telephone and related accessories thereto previously purchased for such
telephone.

(e) Except as otherwise provided in this Agreement, Employee waives any right of
participation in, or additional benefits under, the employee benefit, fringe
benefit and compensation plans of Alion with respect to any period after the
Separation Date. The parties acknowledge and agree that Employee shall retain
whatever rights and benefits to which he will be entitled as a former employee
pursuant to the Company’s Employee Ownership, Savings and Investment Plan.

4. GENERAL RELEASE AND FORFEITURE BY EMPLOYEE

(a) Employee hereby releases and forever discharges Alion, its subsidiaries,
affiliates, insurers, predecessors, successors, and assigns, and the directors,
officers, shareholders, employees, representatives and agents of each of the
foregoing (collectively “Releasees”) of and from the following:



  (i)   Any and all claims, demands, and liabilities whatsoever of every name
and nature (other than those arising directly out of this Agreement), including,
without limitation, those with respect to Employee’s employment by Alion, or the
terms and conditions of employment, benefits or compensation, or termination of
his employment, which Employee has or ever had against Releasees; and



  (ii)   Without limitation, any and all claims known or unknown as of the date
of execution of this Agreement for tortious injury, breach of contract, and/or
wrongful discharge (including, without limitation, any claim for violation of
public policy or constructive discharge), any personal gain with respect to any
claim arising under the qui tam provisions of the False Claims Act, 31 U.S.C.
3730 or any other whistleblower claim, all claims for infliction of emotional
distress, all claims for slander, libel, or defamation of character, and all
claims for reinstatement, back pay, front pay, compensatory or punitive damages,
severance pay, attorneys’ fees, or costs, as related to Employee’s employment by
Alion, or the terms and conditions or termination of his employment, benefits or
compensation, or termination of such employment; and



  (iii)   Without limitation, any and all claims known or unknown based upon any
allegation of employment discrimination, including, without limitation,
discrimination on the basis of race, color, sex, sexual orientation, age
(including any claim pursuant to the federal Age Discrimination in Employment
Act), religion, disability, national origin or any other classification
protected under applicable law; and



  (iv)   Without limitation, any and all claims known or unknown based upon,
arising out of or in any way relating to the phantom stock grant agreements by
and between Employee and Company (collectively the “Phantom Stock Agreements”).

(b) It is agreed and understood that this release is a GENERAL RELEASE to be
construed in the broadest possible manner consistent with applicable law.
Employee hereby acknowledges and agrees that by signing this Agreement, he is
signing this General Release.

(c) Employee acknowledges and agrees as follows:



  (i)   Employee has not filed or pursued any claim released hereby against any
Releasee by filing a lawsuit in any local, state or federal court for or on
account of anything which has occurred up to Execution Date as a result of
Employee’s employment or termination of employment, and Employee shall not seek
reinstatement or future employment with, or damages of any nature, severance
pay, attorneys’ fees, or costs from any Releasee;



  (ii)   Employee has been given the opportunity, if he so desires, to consider
this Agreement for twenty-one (21) days before executing it. Any change made to
the Agreement during the 21-day period, whether material or not, will not
restart the running of the 21-day period. In the event that Employee executes
this Agreement within twenty-one (21) days of the date of its delivery to him,
he acknowledges that such decision was entirely voluntary and that he had the
opportunity to consider this Agreement for the entire twenty-one (21) day
period. For a period of seven (7) days from the date of the execution of this
Agreement, Employee shall retain the right to revoke the waiver of claims
arising under the Age Discrimination in Employment Act (“ADEA”), a federal
statute that prohibits employers from discriminating against employees age 40
and over on the basis of age (the “Revocation Period”). In order to exercise his
right to revoke the waiver of his ADEA claims in accordance with 29 U.S.C. §
626, Employee must provide written notice to Alion, c/o Kathy Madaleno, Director
of Human Resources, 1750 Tysons Boulevard, Suite 1300, McLean, Virginia 22102,
no later than 5:00 p.m. on the seventh calendar day following his execution of
the Agreement. If Employee elects to exercise this revocation right, the
Agreement shall be voidable in its entirety at the discretion of the Company
and, if it so chooses to void the Agreement, the Company shall then be relieved
of any and all obligations to make any payments required under this Agreement.
If Employee does not revoke the waiver of claims under the ADEA, or if the
Company chooses not to void the Agreement after receipt of a timely revocation
of the ADEA waiver, he understands and agrees that it will become fully
enforceable immediately after the expiration of such revocation period;



  (iii)   Employee has been and is advised to consult an attorney regarding this
Agreement prior to executing it and that he has been given sufficient time to do
so;



  (iv)   Employee has received full and adequate consideration for this General
Release; and



  (v)   Employee fully understands and acknowledges the significance and
consequences of this Agreement and represents by his signature that the terms of
this Agreement are fully understood and voluntarily accepted by him. This
Agreement has been individually negotiated by Employee and is not part of a
group exit incentive or other group employment termination program.

(d) Excluded from this General Release are any claims or rights which cannot be
waived by law, including the right to challenge the enforceability of this
Agreement and the Employee’s right to file a charge with an administrative
agency or participate in any agency investigation where that agency expressly
prohibits such a waiver. However, Employee is waiving his right to recover any
money or to reinstatement with any Releasee in connection with such a charge or
investigation. Employee is also waiving his right to recover money in connection
with a charge filed by any other individual or by the Equal Employment
Opportunity Commission or any other federal, state or local agency.

(e) This General Release becoming and remaining effective shall be a condition
precedent to Employee obtaining any payments or benefits under this Agreement.

5. NONDISCLOSURE OF INFORMATION; RETURN OF PROPERTY

(a) Employee shall keep secret and confidential and shall not disclose to any
third party, in any fashion or for any purpose whatsoever, any information
regarding Alion which is (i) not available to the general public, and/or
(ii) not generally known outside the Company, and (iii) is considered
proprietary to or a trade secret of the Company, to which he has or will have
had access at any time during the course of his employment by the Company,
including, without limitation, any information relating to: the Company’s
business or operations; its plans, strategies, prospects or objectives; its
products, technology, processes or specifications; its research and development
operations or plans; its customers and customer lists; its manufacturing,
distribution, sales, service, support and marketing practices and operations;
its financial condition and results of operations; its operational strengths and
weaknesses; and, its personnel and compensation policies and procedures.

(b) Employee agrees to return to Alion, on or before the Separation Date,
(i) all documents, data, material, details and copies thereof in any form
(electronic or hard copy) that are the property of Alion or were created using
Alion resources or during any hours worked for Alion including, without
limitation, any data referred to in the immediately preceding Paragraph; and
(ii) all other Alion property including, without limitation, all computer
equipment, personal digital assistances or similar devices, fax machines and
other equipment (except as otherwise agreed, but including electronic
information and/or software on Alion-provided computer equipment to be retained
by Employee) and associated passwords, property passes, keys, credit cards,
business cards and identification badges.

6. NO DETRIMENTAL COMMUNICATIONS

Employee agrees that he will not make, disclose or cause to be disclosed any
negative, adverse, false or derogatory comments or statements about Releasees
with regard to any product or service provided by Releasees, about Releasees’
prospects for the future, or about Releasees in general. Alion agrees that no
authorized officer of Alion will disclose or cause to be disclosed outside of
Releasees any negative, adverse, false or derogatory comments or statements
about Employee. The parties agree that this provision will not be construed so
as to bar any person from providing full and truthful testimony in response to a
summons, court or administrative order or subpoena, or as otherwise provided by
law, nor shall it prohibit the Company from discussing matters regarding
Employee with the Company’s outside legal and accounting representatives, or
with the Company’s Board of Directors. For the limited purposes of this
Paragraph only, the term “Releasees” shall mean only the directors, chief
executive officer and executive and senior vice presidents of Alion. This
provision shall in no way be construed to limit or impair Employee’s ability to
perform the duties of his position as an Employee and counsel of the Company in
good faith and consistent with his ethical duties as an attorney.

7. FUTURE ASSISTANCE

Alion may seek the assistance and cooperation of Employee in connection with any
audit, investigation, litigation or proceeding arising out of matters within the
knowledge of Employee and related to his position as an employee of Alion, and
in any such instance, Employee shall provide such assistance, cooperation or
testimony, and Alion shall pay Employee’s reasonable costs and expenses in
connection therewith.

8. ADDITIONAL OBLIGATIONS OF EMPLOYEE

Employee acknowledges and agrees that, in addition to the foregoing obligations,
he remains bound by the obligations contained in Article 4 of the Employment
Agreement entered into on June 27, 2007, as amended by the First Amended to the
Employment Agreement, entered into on February 18, 2008, as well as the
obligations contained in the Intellectual Property Agreement he entered into at
the outset of his employment with the Company. The obligations contained in this
Agreement shall be construed as consistent with and supplemental to, rather than
superseding, these prior obligations, which continue in full force and effect.

9. GOVERNING LAW; SEVERABILITY

This Agreement is entered into and shall be construed under the laws of the
Commonwealth of Virginia. In the event any provision of this Agreement is
determined to any extent to be illegal or unenforceable by a duly authorized
court of competent jurisdiction, then the illegal or unenforceable provision
shall be severed from this Agreement. In the event of such severance, the
remainder of this Agreement shall not be affected thereby, and each remaining
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law; provided, however, that the parties expressly acknowledge and
agree that the full waiver and release of all claims by Employee is essential to
effectuate the parties’ intent in entering into this Agreement and that, in the
event the general release of claims set forth in Paragraph 4 is severed, the
parties’ remaining obligations under this Agreement shall be deemed waived
(other than obligations arising under Paragraphs 5), and any consideration or
value delivered by one party to the other under this Agreement shall constitute
a binding obligation by the recipient to the other.

10. WAIVERS

The failure of either party to require the performance of any term or obligation
of this Agreement, or the waiver by either party of any breach of this
Agreement, shall not prevent any subsequent enforcement of such term or
obligation and shall not be deemed a waiver of any subsequent breach.

11. AMENDMENTS

This Agreement may be modified or amended, in whole or in part, only by the
mutual agreement of the parties in writing.

12. NO OTHER INDUCEMENTS/ ENTIRE AGREEMENT

This Agreement sets forth the entire understanding of the parties in connection
with the subject matter hereof. Any and all prior negotiations or discussion,
either oral or written, are merged into this Agreement, except where such other
agreements are referenced herein, in which case all post-employment continuing
obligations of Employee in such agreements shall continue in accordance with
their terms and shall be construed to be consistent with this Agreement. Neither
of the parties has made any settlement, representation or warranty in connection
herewith (except those expressly set forth in this Agreement) which has been
relied upon by the other party, or which acted as an inducement for the other
party to enter into this Agreement.

13. PERSONS BOUND BY AGREEMENT

This Agreement shall be binding upon and inure to the benefit of Employee and
Releasees and their respective successors.

14. ASSIGNMENT OF INTERESTS

Employee warrants that he has not assigned, transferred or purported to assign
or transfer any claim against Releasees.

15. DISPUTE RESOLUTION

Any disputes under this Agreement shall be governed by the dispute resolution
provision contained in paragraph 6(c) of the Employment Agreement which is
incorporated herein by reference. Further, in the event that any action or
proceeding is initiated to enforce or interpret the provisions of this
Agreement, or to recover for a violation of the Agreement, the prevailing party
in any such action or proceeding shall be entitled to its costs (including
reasonable attorneys’ fees). Nothing in this Paragraph is intended to, or shall,
place any limitation or condition precedent on Employee’s ability to challenge
this Agreement.

16. NO ADMISSION AS EVIDENCE

This Agreement is nonprecedential and may not be raised as evidence by any
person in connection with any subsequent litigation, except as necessary to
enforce this Agreement. Further, this Agreement shall never at any time for any
purpose be considered as an admission of liability or wrongdoing by the Company
or Employee.

17. CONFIDENTIALITY

Employee agrees to keep confidential the existence of this Agreement, as well as
all of its terms and conditions, and not to disclose to any person or entity the
existence, terms or conditions of this Agreement, except to his attorney,
financial advisors and members of his immediate family, provided they agree to
keep confidential such existence, terms and conditions. In the event that
Employee believes he is compelled by law to divulge the existence, terms or
conditions of this Agreement, he will notify Alion’s Law Department of the basis
for that belief before actually divulging the information. Employee hereby
confirms that, as of the date of his signing of this Agreement, he has not
disclosed the existence, terms or conditions of this Agreement, except as
otherwise provided in this Agreement. Alion also agrees to keep confidential the
existence of this Agreement and not to disclose its terms and conditions outside
of Releasees, its attorneys and consultants, unless Alion is otherwise required
to disclose such terms and conditions by operation of law or request by a
governmental agency, or as required by any federal or state securities laws or
regulations.

1

IN WITNESS WHEREOF, the parties hereby agree to the terms and conditions of this
Agreement as set forth above.

EMPLOYEE:

          By:  
/s/ James C. Fontana
  12/8/09    
 
       
James C. Fontana
  Date ALION SCIENCE AND TECHNOLOGY CORPORATION: By:  
/s/ Bahman Atefi
  12/8/09    
 
       
Bahman Atefi
  Date

2

WAIVER AND GENERAL RELEASE

Employee hereby executes this Waiver and General Release as of the date
specified below, which shall be no earlier than the Separation Date and no later
than the 22nd day after the Separation Date:

In consideration for the Severance Payments and other benefits set forth in the
Separation Agreement and General Release between Employee and Alion, Employee
hereby releases and forever discharges Alion, its subsidiaries, affiliates,
insurers, predecessors, successors, and assigns, and the directors, officers,
shareholders, employees, representatives and agents of each of the foregoing
(collectively “Releasees”) of and from the following:

(i) Any and all claims, demands, and liabilities whatsoever of every name and
nature (other than those arising directly out of this Agreement), including,
without limitation, those with respect to Employee’s employment by Alion, or the
terms and conditions of employment, benefits or compensation, or termination of
his employment, which Employee has or ever had against Releasees; and

(ii) Without limitation, any and all claims known or unknown as of the date of
execution of this Agreement for tortious injury, breach of contract, and/or
wrongful discharge (including, without limitation, any claim for violation of
public policy or constructive discharge), any personal gain with respect to any
claim arising under the qui tam provisions of the False Claims Act, 31 U.S.C.
3730 or any other whistleblower claim, all claims for infliction of emotional
distress, all claims for slander, libel, or defamation of character, and all
claims for reinstatement, back pay, front pay, compensatory or punitive damages,
severance pay, attorneys’ fees, or costs, as related to Employee’s employment by
Alion, or the terms and conditions or termination of his employment, benefits or
compensation, or termination of such employment; and

(iii) Without limitation, any and all claims known or unknown based upon any
allegation of employment discrimination, including, without limitation,
discrimination on the basis of race, color, sex, sexual orientation, age
(including any claim pursuant to the federal Age Discrimination in Employment
Act), religion, disability, national origin or any other classification
protected under applicable law; and

(iv) Without limitation, any and all claims known or unknown based upon, arising
out of or in any way relating to the phantom stock grant agreements by and
between Employee and Company (collectively the “Phantom Stock Agreements”).

(b) It is agreed and understood that this release is a GENERAL RELEASE to be
construed in the broadest possible manner consistent with applicable law.
Employee hereby acknowledges and agrees that by signing this Agreement, he is
signing this General Release.

(c) Employee acknowledges and agrees as follows:

(i) Employee has not filed or pursued any claim released hereby against any
Releasee by filing a lawsuit in any local, state or federal court for or on
account of anything which has occurred up to Execution Date as a result of
Employee’s employment or termination of employment, and Employee shall not seek
reinstatement or future employment with, or damages of any nature, severance
pay, attorneys’ fees, or costs from any Releasee;

(ii) Employee has been given the opportunity, if he so desires, to consider this
Agreement for twenty-one (21) days before executing it. Any change made to the
Agreement during the 21-day period, whether material or not, will not restart
the running of the 21-day period. In the event that Employee executes this
Agreement within twenty-one (21) days of the date of its delivery to him, he
acknowledges that such decision was entirely voluntary and that he had the
opportunity to consider this Agreement for the entire twenty-one (21) day
period. For a period of seven (7) days from the date of the execution of this
Agreement, Employee shall retain the right to revoke the waiver of claims
arising under the Age Discrimination in Employment Act (“ADEA”), a federal
statute that prohibits employers from discriminating against employees age 40
and over on the basis of age. In order to exercise his right to revoke the
waiver of his ADEA claims in accordance with 29 U.S.C. § 626, Employee must
provide written notice to Alion, c/o Kathy Madaleno, Director of Human
Resources, 1750 Tysons Boulevard, Suite 1300, McLean, Virginia 22102, no later
than 5:00 p.m. on the seventh calendar day following his execution of the
Agreement. If Employee elects to exercise this revocation right, the Agreement
shall be voidable in its entirety at the discretion of the Company and, if it so
chooses to void the Agreement, the Company shall then be relieved of any and all
obligations to may any payments required under this Agreement. If Employee does
not revoke the waiver of claims under the ADEA, or if the Company chooses not to
void the Agreement after receipt of a timely revocation of the ADEA waiver, he
understands and agrees that it will become fully enforceable immediately after
the expiration of such revocation period;

(iii) Employee has been and is advised to consult an attorney regarding this
Agreement prior to executing it and that he has been given sufficient time to do
so;

(iv) Employee has received full and adequate consideration for this General
Release; and

(v) Employee fully understands and acknowledges the significance and
consequences of this Agreement and represents by his signature that the terms of
this Agreement are fully understood and voluntarily accepted by him. This
Agreement has been individually negotiated by Employee and is not part of a
group exit incentive or other group employment termination program.

(d) Excluded from this General Release are any claims or rights which cannot be
waived by law, including the right to challenge the enforceability of this
Agreement and the Employee’s right to file a charge with an administrative
agency or participate in any agency investigation where that agency expressly
prohibits such a waiver. However, Employee is waiving his right to recover any
money or to reinstatement with any Releasee in connection with such a charge or
investigation. Employee is also waiving his right to recover money in connection
with a charge filed by any other individual or by the Equal Employment
Opportunity Commission or any other federal, state or local agency.

     
Signature

     
Printed Name

     
Date

3